Citation Nr: 0100039	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  97-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for chronic low back 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of an 
aneurysm.

4.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1975 
and from April 1976 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA), Regional Office (RO).

Review of the record reveals that the RO denied entitlement 
to service connection for hypertension and major depression 
in a September 1997 rating decision.  The veteran timely 
completed an appeal with respect to these issues.

By rating decision issued in February 1999, the RO granted 
service connection and assigned noncompensable disability 
evaluations for chronic low back disorder and chronic 
headaches.  However, the RO denied the veteran's claims of 
entitlement to service connection for epididymitis, left foot 
disorder, a heart disability, loss of memory, vertigo, 
bilateral hearing loss and residuals of an aneurysm.  The 
veteran filed a timely notice of disagreement with respect to 
the aforementioned issues.

By rating decision issued in October 1999, following 
additional evidentiary development, the RO granted 
entitlement to a higher disability evaluation of 10 percent 
for service-connected chronic low back disorder.  The RO also 
granted service connection and assigned a noncompensable 
disability evaluation for a chronic left foot disorder.

The veteran was issued a statement of the case with respect 
to his claims for higher evaluations for chronic low back 
disorder and chronic headaches, as well as his six remaining 
service connection claims, on October 12, 1999.

In January 2000, the veteran submitted a VA Form 9, Appeal to 
the Board, with an attached statement, wherein he expressed a 
desire to appeal the decisions with respect to his aneurysm 
and low back disorder claims only.  Consequently, the 
veteran's claim for an higher evaluation for chronic 
headaches, as well as his claims for service connection for 
epididymitis, heart disability, loss of memory, vertigo and 
bilateral hearing loss will not be addressed in this 
decision.  See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).

Additionally, it is noted that the veteran's January 2000 
statement expressed dissatisfaction as to the "down-stream" 
issue of the compensation level assigned for chronic left 
foot disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997).

By rating decision issued in June 2000, the RO granted 
entitlement to a disability evaluation of 10 percent for 
chronic left foot disorder.

On July 13, 2000, the veteran was issued a statement of the 
case with respect to his chronic left foot disorder claim and 
a supplemental statement of the case with respect to his 
hypertension and major depression claims.

On July 24, 2000, the veteran submitted correspondence 
wherein he expressed satisfaction with the rating assigned 
for chronic left foot disorder and indicated that he wished 
to continue his appeal with respect to only his low back 
disorder, hypertension, aneurysm and major depression claims.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (hereinafter "the CAVC") in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, in his April 1997 application for VA compensation 
and pension, the veteran indicated that he has been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since 1988.  To date, however, records 
developed by the SSA have not been associated with the claims 
folder.

The CAVC has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
view of the foregoing, the Board finds that additional 
assistance is required.

It is noted that VA also has a duty to assist the veteran in 
the development of all facts pertinent to his claim, 
including obtaining VA examinations which are adequate for 
adjudication, as well as the duty to obtain all relevant 
treatment records.  Littke v. Derwinski, 1 Vet. App. 90 
(1991). Examinations must also address the rating criteria in 
relation to the veteran's symptoms, to include the effect of 
pain upon function.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Although the veteran complained of intermittent back pain on 
VA examination in July 1999, the examination report included 
no findings as to the effect of pain upon function.  As to 
this, the CAVC has stated that the Board may only consider 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Thus, it would be helpful if the RO would obtain an opinion 
from a VA orthopedic specialist as to the nature and severity 
of the veteran's service-connected low back disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should contact the Social 
Security Administration, and request 
copies of the Administrative Law Judge's 
decision, as well as the medical 
examination reports and treatment records 
reviewed, in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

3.  The RO must also schedule the veteran 
for VA orthopedic examination in order to 
assess the nature and extent of his 
service-connected chronic low back 
disorder.  The claims folder, including a 
copy of this remand decision, should also 
be made available for review by this 
examiner in conjunction with the 
examination.  X-rays, laboratory tests, 
and/or other diagnostic studies should be 
performed as deemed appropriate.  The 
examiner must provide a thorough 
description of the veteran's service-
connected chronic low back disorder and 
render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examination report should also reconcile 
the veteran's complaints of low back pain 
with the objective findings on 
examination.  A legible copy of each 
examination report, with a discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's initial rating and service 
connection claims.  The RO's decision 
must discuss the additional evidence 
developed, as well as any staged ratings 
assigned under Fenderson, v. West, 12 
Vet. App. 119 (1999).  If any of the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


